Citation Nr: 0014365	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, denying the veteran's claim for a 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  By action of the Board in July 1997, such 
matter was remanded to the RO so that additional evidentiary 
development could be undertaken and the claim for increase 
readjudicated.  Following the RO's completion of the 
requested actions, the case was returned to the Board for 
further review.


FINDING OF FACT

The disability picture presented by the veteran's service-
connected PTSD more nearly approximates the criteria for the 
assignment of the next higher rating; namely, occupational 
and social impairment with reduced reliability and 
productivity due to symptoms, such as a flattened affect, 
panic attacks, impaired judgment, disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships.  No greater level of 
occupational and social impairment beyond that contemplated 
by a 50 percent schedular evaluation is shown.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation, but no greater, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.2, 4.3, 4.6, 4.7, 4.10, 4.125-4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim for increase for PTSD initiated on November 14, 1996, 
is plausible and capable of substantiation and is, therefore, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
An allegation that a service-connected disorder has become 
more severe is sufficient to well ground a claim for 
increase.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The 
Board is also satisfied that all relevant facts have been 
developed and, in this regard, it is noted that, while the 
case remained in remand status, the veteran was afforded 
three VA psychiatric examinations, findings from which are 
found to be adequate for disposition of the instant appeal.  
In addition, all of the actions sought by the Board in its 
July 1997 remand appear to have been accomplished fully by 
the RO, there being no allegation to the contrary offered by 
or on behalf of the veteran.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, no further assistance to 
the veteran is required in order to comply with the VA's 
duty-to-assist obligation.  38 U.S.C.A. § 5107(b).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The record reflects that service connection for PTSD with 
polysubstance abuse was established by RO action in May 1994, 
at which time a 30 percent schedular evaluation was assigned 
under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, effective 
from July 1993.  The claim for increase herein at issue was 
received by the RO on November 14, 1996.  While it is 
apparent that the RO, based on findings noted during the 
course of a VA psychiatric examination in October 1995, had 
adjudicated a claim for increase for PTSD in January 1996, it 
is likewise evident that a notice of disagreement as to the 
RO's denial in January 1996 of such claim was never filed by 
the veteran.  Thereafter, based on a submission from the 
veteran in September 1996, the RO in rating action of October 
25, 1996, adjudicated a claim for increase for headaches, and 
by correspondence, dated October 29, 1996, notified him of 
the adverse action taken as to that claim.  The veteran 
responded by means of a VA Form 21-4138, Statement in Support 
of Claim, dated November 7, 1996, noting the following:

Your letter dated 10-29-96 denied me an upgrade 
in my sc for PTSD, headaches and memory loss.  I 
am requesting you please examine the enclosed 
medical information.  If not accepted please send 
me a STATEMENT OF THE CASE (emphasis in original) 
so I can begin the appeal process for the above 
disabilities. 

Yet, in a document filed on November 14, 1996, entitled 
Amended 4138 of Previous Form Dated 11-7-96, the veteran in 
effect acknowledged that, in the prior VA Form 21-4138, he 
had erroneously noted therein his disagreement with the RO's 
October 1996 denial of a claim for increase for PTSD and 
clarified that he was actually requesting an upgrade for his 
headaches and memory loss and adding a new claim for an 
increase in the rating assigned for his PTSD.

The date upon which the veteran initiated his claim for 
increase is significant for determining which law and 
regulations govern the disposition of the claim in question.  
In this regard, the Board notes that there was a change in 
regulations with respect to the rating criteria to be 
utilized in the rating of neuropsychiatric disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996).  In cases, unlike the one now before the Board, where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will be applied, unless Congress provided otherwise, or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Here, as the claim for increase for PTSD was filed after the 
effective date of the regulatory change, the criteria in 
effect prior to November 7, 1996, are not for application.  
Under the version of the rating criteria effective November 
7, 1996, and codified at 38 C.F.R. § 4.130, Diagnostic Code 
9411, occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, warrant a 10 percent schedular evaluation.  In 
the presence of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If the following criteria are met, 
that is, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

In the context of the current appeal, various evidence is 
presented, including the March 1995 report of a VA Persian 
Gulf Registry examination identifying a history of PTSD, 
statements from the veteran's spouse and a co-worker 
primarily as to headaches experienced by the veteran, the 
transcript of an RO hearing held in March 1997, and assorted 
other examination and treatment records compiled from 1996 to 
1999.  The veteran's oral and written testimony is to the 
effect that the currently assigned 30 percent rating does not 
adequately compensate him for the level of social and 
industrial impairment resulting from his PTSD.  Increasing 
work-related restrictions are cited, including deficiencies 
with memory and concentration abilities and on-the-job 
conflicts with co-workers.

When undergoing a VA neuropsychological assessment in March 
1997, the veteran complained of increasing memory and 
concentration difficulties.  Evidence of a cognitive disorder 
was not shown on testing, and it was noted that his 
reasoning, planning, organizing, problem solving, and 
language abilities were intact.  Some variability was noted 
on attention, concentration, and memory tasks, which was 
likely functional given the level of emotional distress and 
apparent absence of organic factors related to cognitive 
functioning.

In May 1997, the veteran reported increasing frustration with 
concentration and memory difficulties at work and increased 
irritation with his own mistakes.  Records from the Vet 
Center in Fayetteville, North Carolina, show that he was seen 
initially in June 1997, when he described intrusive thoughts 
of an in-service explosion, a loss of interest in everyday 
activities, detachment, insomnia, startle response, and 
irritability.  A Global Assessment of Functioning (GAF) Scale 
score of 58 was assigned by the examining social worker based 
on Axis I diagnoses of PTSD and cocaine dependency, each by 
history.  An identical GAF score and diagnoses were reported 
by the same individual in October 1997.  

On a VA psychiatric examination in December 1997, the veteran 
reported having worked continuously for various manufacturers 
since August 1993.  He did state that one specific problem he 
was experiencing at work had been the efforts of co-workers 
to speed up his work to which he stated that he reacted with 
anxiety and irritability.  On mental status evaluation, the 
veteran appeared alert, tense, and quiet.  He was cooperative 
and responsive to questions.  His verbal productivity, 
orientation, memory, insight, and judgment appeared to be 
adequate.  The diagnosis was of PTSD and a GAF score of 51 
was assigned on the basis of moderate to moderately severe 
difficulties in social and occupational functioning.

The veteran is shown to have received outpatient treatment on 
several occasions during 1998, and when seen in February 
1998, he complained of temper tantrums at work and at home, 
declining abilities in terms of memory and concentration, 
crying spells, decreased motivation, insomnia, and feelings 
of isolation.  GAF scores ranging from 60 to 65 were assigned 
during the period of treatment, based on diagnoses of PTSD 
and dysthymia.  Some improvement in symptoms was noted in 
August 1998 with a change in medication, although he 
continued to remain depressed and subject to anger outbursts.  
At that time, he denied feeling anxious and he reported that 
he was sleeping well.

A VA psychiatric examination in May 1998 showed that the 
veteran continued to be gainfully employed by a medical 
products manufacturer, noting that he had lost two weeks of 
work in the previous twelve months due to mental stress and 
headaches.  Evaluation showed the veteran to be casually 
dressed and he answered questions, but without volunteering 
much information.  No looseness of associations, flight of 
ideas, bizarre motor movements, or tics were noted.  His mood 
was tense, tearful, and depressed.  No delusions, 
hallucinations, ideas of reference, or suspiciousness were in 
evidence.  He was oriented to all three spheres, and his 
memory for recent and remote events was found to be "good."  
Insight and judgment were marginal, and his intellectual 
capacity was adequate.  The pertinent diagnoses were of 
cocaine and alcohol abuse in remission, PTSD, and major 
depression (single episode).  In the examiner's opinion, the 
veteran was moderately to severely depressed, and he opined 
that the veteran's poor concentration and memory were more 
related to his depression than his PTSD.

The veteran was afforded yet another VA psychiatric 
examination in October 1999, when he noted that his symptoms 
were "sometimes all right, sometimes worse."  He stated 
that his attitude and temper were a "a little bit worse with 
the passage of time."  His sleep problem was noted to be 
somewhat sporadic and nightmares reportedly occurred one to 
two times monthly.  Flashbacks were noted to occur whenever 
he witnessed violence or military shows on television, and 
such were noted to be avoided.  The veteran further noted 
that he continued to work as a technician and that he liked 
his job.  His marriage was noted to continue, and he reported 
that he was able to get along well with his wife and four 
children.  He was noted to have a few friends and he reported 
attending church.  

On mental status evaluation in October 1999, the veteran 
appeared to be an alert, cooperative, and soft-spoken 
individual who answered questions and volunteered some 
information.  No psychotic manifestations, such as loose 
associations or flight of ideas, were indicated, and he 
denied the presence of delusions, hallucinations, and ideas 
of reference.  His mood was somewhat tense; his affect was 
appropriate.  He was oriented to all three spheres and his 
memory for both recent and remote events was "good."  His 
insight and judgment appeared to be adequate, as did his 
intellectual capacity.  A diagnosis of PTSD was offered, and 
a GAF score of 60 relating specifically to PTSD was assigned 
on the basis of moderate symptoms, few friends, and conflicts 
with co-workers.  

The pertinent evidence, including the veteran's credible 
testimony before the RO's hearing officer in March 1997, 
denotes a disability picture that more nearly approximates 
the criteria for the assignment of a 50 percent rating under 
DC 9411.  While the veteran continues to be gainfully 
employed, having sustained continuous employment since his 
discharge from military service, a variety of mental health 
professionals have noted an increased level of social and 
occupational impairment resulting from the veteran's PTSD 
than that reflected by the 30 percent rating.  In particular, 
GAF scores have for the most part remained in the range of 51 
to 60, indicating the existence of moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  In December 1997, the examiner noted a moderate 
to moderately severe impairment in social and occupational 
functioning; moderate to severe depression was shown in May 
1998.  Whether the depression flowed from PTSD or major 
depression was not then noted, and the veteran's memory and 
concentration difficulties were ascribed to the depression, 
as opposed to the PTSD.  The most recent evaluation in 
October 1999 yielded a conclusion that the veteran exhibited 
moderate symptoms, with there being only a few friends and, 
also, conflicts with co-workers.  While the evidence is not 
clear-cut that an increased evaluation for PTSD is warranted, 
the disability picture presented, on balance, is felt to be 
more consistent with the criteria warranting the assignment 
of a 50 percent schedular evaluation than that of the 30 
percent level.

The record is otherwise devoid of evidence denoting 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Symptoms, such as 
suicidal ideations, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure or 
irrelevant speech, near-continuous panic or depression 
affecting the veteran's ability to function in an 
independent, appropriate, and effective manner, are lacking, 
and impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a work-like 
setting), or an inability to establish and maintain effective 
relationships is not shown.  As such, a 70 percent rating 
under DC 9411 is not for assignment.  By the same token, 
evidence demonstrating total occupational and social 
impairment, due to such symptoms such as gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation as to time or 
place, memory loss for the names of close relatives, one's 
own occupation, or one's own name, is lacking.  Therefore, 
the record does not warrant the assignment of a 100 percent 
schedular evaluation under DC 9411.


ORDER

An increased rating to 50 percent for PTSD is granted, 
subject to those provisions governing the payment of monetary 
benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

